Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 08, 2016

The Court of Appeals hereby passes the following order:

A16A0740. MONTE GALE SALYER v. THE STATE.

       A jury found Monte Gale Salyer guilty of multiple offenses, including child
molestation. The trial court denied Salyer’s motion for new trial on September 18,
2015, and Salyer filed a notice of appeal on November 4, 2015. We lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Salyer filed his notice of appeal 47 days after entry of the order he seeks to
appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
       We note, however, Salyer’s contention that the trial court’s order was not
mailed to him until October 13, 2015, and that he received the order on October 19,
2015. To the extent that Salyer was not given timely notice of the trial court’s ruling,
his remedy is to petition the trial court to vacate and re-enter the order as a means of
correcting the problem. See Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1)
(269 SE2d 426) (1980). The re-entry of the order begins anew the time for filing a
notice of appeal. See id.



                                        Court of Appeals of the State of Georgia
                                                                             01/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.